Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 30, 2019

                                    No. 04-19-00520-CV

 SOUTHLAND LOG HOMES, INC. d/b/a Southland Log Homes and Southland Log Homes,
      LLC d/b/a Southland Log Homes and a/k/a Texas Favorite Log Home, LLC,
                                  Appellants

                                              v.

      Betty J. PLANT, Individually and as Trustee of the Betty J. Plant Revocable Trust,
                                         Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI05974
                      Honorable Cathleen M. Stryker, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of the appeal are taxed against appellants.

       It is so ORDERED on October 30, 2019.


                                               _____________________________
                                               Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2019.

                                               _____________________________
                                               Luz Estrada,
                                               Chief Deputy Clerk